EXHIBIT 10.35

KRISPY KREME DOUGHNUTS, INC.
COMPENSATION RECOVERY POLICY
Effective April 6, 2009

The Board of Directors of Krispy Kreme Doughnuts, Inc. (the “Company”) believes
it is desirable and in the best interests of the Company and its shareholders to
maintain and enhance a culture focused on diligent, responsible management and
that discourages conduct detrimental to the Company’s sustainable growth. It may
be appropriate for the Company to recover annual or long-term incentive
compensation paid to certain members of the Company’s management team in the
event that members of the management team engage in conduct that is detrimental
to the Company. In light of these concerns and to set an example to employees
throughout the Company, the Board of Directors has adopted the Krispy Kreme
Doughnuts, Inc. Compensation Recovery Policy (the “Policy”) effective as of
April 6, 2009 (the “Effective Date”).

The terms of the Policy are as follows:

      1.       It applies to all executive officers of the Company (as
determined from time to time by the Board of Directors), the corporate
controller and such other employees who may from time to time be deemed subject
to the Policy by the Board of Directors (collectively, the “Covered Officers”).
It will be administered by the Compensation Committee of the Board of Directors
(the “Committee”), unless the Board of Directors determines to administer the
Policy itself (the Committee or Board of Directors, as applicable, in its role
administering the Policy is the “Administrator”). The Administrator may delegate
ministerial administrative duties to one or more officers or employees of the
Company.   2. If a Covered Officer engages in Detrimental Conduct (as defined
herein), then, to the fullest extent of the law, the Company may require such
Covered Officer to: (a) reimburse the Company for all, or a portion of, any
bonus, incentive payment, equity-based award or other compensation received by
such Covered Officer within 36 months following such Detrimental Conduct; and
(b) remit to the Company any profits realized by such Covered Officer from the
sale of the Company’s securities within 36 months following such Detrimental
Conduct.   3. For purposes of this Policy, “Detrimental Conduct” means: (a)
grossly negligent or willful misconduct pertaining to any financial reporting
requirement under the United States securities laws resulting in the Company
being required to prepare an accounting restatement due to the noncompliance of
the Company as a result of such misconduct; (b) grossly negligent or willful
misconduct pertaining to the Company’s (or its wholly-owned subsidiary, Krispy
Kreme Doughnut Corporation) business resulting in a material negative revision
of a financial or operating measure on the basis of which compensation was
awarded or paid; and (c) any fraud, theft, misappropriation, embezzlement or
dishonesty to the material detriment of the Company. A Covered Officer will be
deemed to have engaged in “Detrimental Conduct” if such Covered Officer is
willfully or grossly negligent in his or her oversight of a person who reports
directly to such Covered Officer and who engages in Detrimental Conduct. For
purposes of this Policy, no act or failure to act shall be considered “willful”
unless it is done, or omitted to be done, by such person in bad faith or without
a reasonable belief that the person’s action or omission was in the best
interests of the Company.

 


--------------------------------------------------------------------------------


      4.       In the case of Detrimental Conduct described in part (a) of the
definition thereof, the 36-month period applicable to the compensation to be
recovered by the Company will commence with the first public issuance or filing
with the United States Securities and Exchange Commission (whichever first
occurs) of the financial document embodying the financial reporting requirement
that gives rise to the restatement.   5. The Board of Directors intends that
this Policy will be applied to the fullest extent of the law. In addition, the
Administrator may determine that any equity award agreement, employment
agreement or similar agreement entered into or amended after the Effective Date
shall, as a condition to the grant of any benefit covered by such agreement,
require a Covered Officer to contractually agree to abide by the terms of this
Policy. Further, the adoption of this Policy does not mitigate, and is intended
to enhance, the effect of any recoupment or similar policies in any equity award
agreement, employment agreement or similar agreement in effect prior to the
Effective Date.


--------------------------------------------------------------------------------

KRISPY KREME DOUGHNUTS, INC.
COMPENSATION RECOVERY POLICY

I acknowledge receipt of the Krispy Kreme Doughnuts, Inc. Compensation Recovery
Policy and agree to abide by the terms and conditions thereof so long as I am a
Covered Officer.

    Signature      Printed Name      Date 


--------------------------------------------------------------------------------